After Remand from the Alabama Supreme Court

WISE, Judge.
Pursuant to a plea agreement with the State, Shaver pleaded guilty to the unlawful manufacture of a controlled substance, a violation of § 13A-12-217, Ala.Code 1975. He expressly reserved the right to appeal the trial court’s denial of his motion to suppress. In an unpublished memorandum issued on August 29, 2003, this Court affirmed Shaver’s conviction. See Shaver v. State, 894 So.2d 773 (Ala.Crim.App.2003).
*793The Alabama Supreme Court granted certiorari review and, in an opinion issued on June 11, 2004, reversed this Court’s judgment, holding that there was insufficient evidence to establish the required reasonable suspicion to support the initial investigative stop. Ex parte Shaver, 894 So.2d 781 (Ala.2004). Thus, the Supreme Court held that the trial court erred in denying Shaver’s motion to suppress the evidence and this Court erred in affirming the trial court’s judgment.
Therefore, in accordance with the Alabama Supreme Court’s opinion, the trial court’s judgment is reversed and this cause is remanded to the Franklin Circuit Court for further proceedings consistent with this opinion.
REVERSED AND REMANDED.
McMILLAN, P.J., and COBB, BASCHAB, and SHAW, JJ., concur.